Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. 

Applicant argues that Claim 12 is amended so as to overcome the prior art, modified Zhang. Applicant argues that Zhang does not “affect the relevant properties or results” and therefore the obviousness determination on record is rebutted. It is unclear what Applicant alleges in this argument or how such an argument is supported by the relevant case law cited by Applicant in the remarks. As clearly and properly laid out in the previous action, modified Zhang recognizes the width to be a result effective variable such that known results will necessarily flow from a change to the known parameter. It appears Applicant is alleging that Zhang must somehow not only recognize the variable as result effective but must recognize the Applicant’s desired result. This is not the case. Zhang is not required to recognize the same desired change as Applicant, it is required to recognize the variable as result effective. The previous action clearly and properly lays out an obviousness determination based on Zhang’s disclosure of a known result effective variable. Applicant has provided no argument or evidence which rebuts the argument. As stated in the action, Applicant must provide evidence which supports an unexpected result associated with the parameter. Applicant has failed to do so and as such, has not properly rebutted the determination on record. 



Applicant’s allegation that the instant disclosure “provides solutions to problems not recognized by the references” is an argument of patentable consequence as the prior art is not required to do so. The claims are directed to a structural device such that the prior art need only disclose the structural features of the claims, including the dimensions of the gridline. Optimization of gridline length/width/thickness is routine and conventional in the art, as evidence by all references on record, and as such, it would have been obvious to optimize such parameters. It is not of consequence why Applicant chooses to optimize such parameters when the claims are directed to a product unless unexpected results flow from such an optimization. Applicant has failed to provide any evidence of unexpected results. Furthermore, Applicant highlights shadowing losses on Page 11 of the response. The prior art expressly recognize minimization of shadowing losses in optimization of gridlines. Therefore, it is unclear why Applicant alleges such a clearly recognized advantage is not taught. 

Applicant has failed to properly rebut the Office’s prima facie obviousness determination on record and as such the rejection is maintained without deficiency. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130105930 by Zhang et al (hereinafter Zhang) in view of US 20110277835 by Masson et al (hereinafter Masson). 

Regarding Claim 12, Zhang discloses a solar cell comprising a plurality of gridlines (Fig. 1 teaching the claimed “a solar cell including one or more gridlines for extracting photo-current on a front surface of the solar cell”) wherein the gridlines comprise a cap layer and metal grid (2, 3 Fig. 1 teaching the claimed “wherein: each of the gridlines is a metal grid and a cap layer, and at least a portion of the metal grid is deposited on the cap layer”). Zhang explicitly desires to reduce grid shadowing by the width of the cap layer (Fig. 5 [0066]) but fails to explicitly recite the offset as claimed. 

However, the width of the electrode structure on the front surface of a solar cell device is a known result effective variable as clearly expressed by Zhang. Increased electrode width increases conductivity and electron extraction via increased contact with the active body while also increasing shading which decreases incident light within the cell ([0066]). A skilled artisan would therefore appreciate the width of the cap layer and grid contact should be optimized to account for desired conductivity while minimizing shading, requiring no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “weld attrition is minimized by controlling an alignment of the metal grid relative to the cap layer and a width of the cap layer relative to a width of the metal grid so that a minimum cap edge offset distance value is about 1 .mu.m or more”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Examiner notes, the limitation “weld attrition and gridline shadowing losses” are functional language limitations in that such limitations express the resulting functionality of the electrode width relationship. The reference need not recognize a common advantage with the instant disclosure to qualify as sufficient prior art and need only disclose or render obvious the structural features of the claims to satisfy any intended use/functional language requirements. As modified Zhang renders obvious the claimed structural requirements, it necessarily renders the functionality of the device obvious. See MPEP 2114. 

Additionally, Masson discloses the width of an electrical conductor element on a solar cell directly determines the fabrication cost of the device such that increasing width increases cost and decreasing width decreases cost ([0048]). As such, the width of the features in Zhang’s device are a recognized result effective variable in terms of manufacturing and device cost, such that a skilled artisan would be motivated to optimize such structures for cost, requiring no more than routine experimentation to arrive at the claimed relationship. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claims 13 and 14, modified Zhang renders obvious the optimization of the cap layer and grid layer overlap relationship as set forth in the rejection of Claim 12 above, thereby rendering obvious the claimed “wherein controlling the alignment of the metal grid relative to the cap layer and the width of the cap layer relative to the width of the metal grid results in cap edge offset L and cap In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 20, modified Zhang discloses the width of the cap layer is greater than the width of the metal grid (Zhang Fig. 5 [0066] teaching the claimed “wherein the width of the cap layer is less than the width of the metal grid or the width of the cap layer is greater than the width of the metal grid”). 

Regarding Claims 21 and 22, the claims are directed to functional language associated with the optimization of the gridline width. As modified Zhang discloses an express result effective variable, a skilled artisan would be readily motivated to optimize the gridline width so as to achieve the claimed range, requiring no more than routine experimentation to arrive at the “value is about 1 micron or more”. The remaining language of Claims 21 and 22 setting forth why Applicant has elected to minimize the losses via selection of this offset are not of patentable consequence in the product claims pending. See MPEP 2114. Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Masson as applied to Claim 12 above, further in view of US 2012020247554 by Wootton. 

Regarding Claim 15, modified Zhang discloses the limitations of Claim 12 and further discloses the alignment of the metal grid relative to the cap layer and the width of the cap layer relative to the width of the grid are “controlled” at areas on the front surface of the cell (Zhang Fig. 1A teaching the claimed “wherein the alignment of the metal grid relative to the cap layer and the width of the cap layer relative to the width of the metal grid are controlled at areas on the front surface of the solar cell” but fails to disclose “opposite where welding occurs on a back-side of the solar cell”. 

However, Wootton discloses a PV device comprising thin ribbon wires welded to the backside thereof ([0049] teaching the claimed “opposite where welding occurs on a back-side of the solar cell”). The wires are back contacts of the cell such that it would have been obvious to a skilled artisan to use such back contacts in modified Zhang’s cell as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 16, the limitations set forth are functional language limitations which do not expressly impart any additional structural requirements on the claim. Modified Zhang need only disclose the structural requirements to render the claim obvious as the instant invention is directed to a device. As such, modified Zhang disclosing all necessarily structural features to satisfy the functionality of Claim 

Regarding Claims 17-19, modified Zhang renders obvious the optimization of the electrode width relationship in view of such parameters being known result effective variables, as set forth in the rejection of Claim 12 above, thereby rendering obvious the claimed “wherein the edge of the metal grid and the edge of the cap layer are separated by a distance of at least 1 .mu.m”, “wherein the edge of the metal grid and the edge of the cap layer are separated by a distance of at least 1.5 to 2 .mu.m” and “wherein the edge of the metal grid and the edge of the cap layer are separated by a distance of at least 3 to 100 .mu.m or more” limitations of Claims 17-19, respectively. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 



	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721